Exhibit 10.3

 
AMENDMENT NO. 1 TO THE
GLOBAL SERVICE AGREEMENT
 
This Amendment No. 1 to the Global Service Agreement ( the “Original Agreement”)
dated May 24th, 2016 between Nukkleus Limited, a private limited Bermuda company
(“Nukk”) and FXDD Trading Limited, a private limited Bermuda company (“FXDD”) is
entered this 3rd day of June 2016. All defined terms not defined herein shall
have the meaning as set forth in the Original Agreement.
 
 
1. The Parties hereby agree that Section 12 shall be amended and restated as
follows:
 
The Parties agree that FXDD may only terminate the Agreement in whole or in part
after the earlier of (i) May 24, 2019 or (ii) upon the exercise of the option by
Nukkleus Inc., Nukk’s parent company, to acquire FXDD. Nukk may terminate this
Agreement provided it supplies written notice of at least 90 days prior to the
termination date, and, further, that Nukk shall fully cooperate with FXDD in the
transfer of any or all of the Support provided to a third party outsource
provider designated by FXDD or to FXDD directly. In any event, Nukk shall take
all commercially reasonable actions to ensure that the termination of the
services do not create a detriment to the continuity and quality of FXDD’s
provision of services to its clients.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
above written.
 

Nukkleus Limited 

 
FXDD Trading Limited
 
 
 
By: /s/Emil Assentato
 
By: /s/Annemarie Caiat
 
 
 
Name and title:

 
Name and title:       Emil Assentato, CEO
 
      Annemarie Caiat, Secretary


 
 
